UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 RULE 13E-1 TRANSACTION STATEMENT Pursuant to Section13(e)of the Securities Exchange Act of 1934 APPLE HOSPITALITY REIT, INC. (Name of Issuer) APPLE HOSPITALITY REIT, INC. (Name of Person Filing Statement) Common Shares (Title of Classof Securities) 03784Y 101 (CUSIP Number of Classof Securities) Justin G. Knight President and Chief Executive Officer Apple Hospitality REIT, Inc. 814 East Main Street Richmond, Virginia 23219 (804) 344-8121 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the persons filing statement) With copies to: Paul D. Manca, Esq. Hogan Lovells US LLP Columbia Square 555 Thirteenth Street, NW Washington, District of Columbia20004 (202) 637-5600 Calculation of Filing Fee TransactionValue AmountofFilingFee A total of $4,204,400 in Common Shares of Apple Hospitality REIT, Inc. $ * * Calculated as $116.20 per $1,000,000 of Transaction Value 1. Security and Issuer This Rule13e-1 Transaction Statement relates to the proposed purchase by the issuer, Apple Hospitality REIT, Inc., a Virginia corporation (the “Company”), of up to 457,000common shares to be effected on April 20, 2015 with certain shareholders pursuant to the Company’s share redemption program that is available on a limited basis. 2. Purpose of the Repurchases The Company’s Board of Directors believes that the limited share redemption program provides shareholders with liquidity opportunities in extenuating circumstances that may not have been anticipated when a shareholder purchased shares that are not traded on an established trading market.The redemptions are limited to the death of a shareholder.The redemption price will be $9.20 per share.In accordance with Virginia law, common shares purchased by the Company will be authorized but unissued shares. 3. Source and Amount of Funds or Other Consideration The Company expects to fund the share repurchases through a combination of cash on hand and amounts borrowed under its revolving credit facility. SIGNATURE After due inquiry and to the best of my knowledge and belief,I certify that the information set forth in this statement is true, complete and correct. Date: April 17, 2015 APPLE HOSPITALITY REIT, INC. By: /s/ David P. Buckley Name: David P. Buckley Title:Executive Vice President and Chief Legal Counsel
